Citation Nr: 0210994	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
peroneal nerve neuropathy with paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO), which 
granted compensation under 38 U.S.C. § 1151 for left peroneal 
nerve neuropathy with paresthesia, assigning it a 10 percent 
evaluation.

In April 1998, the Board remanded this case for further 
evidentiary development.  The Board finds that the RO 
completed the development requests satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's left peroneal nerve neuropathy with paresthesia 
is manifested by no more than left foot and leg weakness, 
pain, numbness, tingling, and decreased sensation with 
secondary muscular low back pain.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for left 
peroneal nerve neuropathy with paresthesia are met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

In May 1996, the veteran filed a claim for compensation under 
38 U.S.C. § 1151 for left peroneal nerve neuropathy with 
paresthesia.

On September 1996 VA medical examination, the examiner noted 
that in August 1995, the veteran underwent a transvaginal 
hysterectomy due to cervical cancer.  VA medical records 
noted peroneal nerve compression in August 1996.  The veteran 
complained of pain, numbness, and tingling from the left knee 
to the left foot.  Such symptoms began following the 
hysterectomy.  The examiner diagnosed left peroneal nerve 
neuropathy with paresthesia and indicated that the above 
occurred as a result of the hysterectomy.  

By October 1996 decision, the RO granted the veteran's claim 
under 38 U.S.C.A. § 1151 and assigned a 10 percent disability 
rating.  In her October 1996 notice of disagreement, she 
indicated a desire for a higher rating, as her left foot was 
"totally numb," weak and lacking in stamina.  She also 
claimed constant pain, aggravated by use.

In April 1998, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board asked that 
the RO make reasonable efforts to obtain any relevant medical 
records not already of record and arrange for a VA medical 
examination to assess the severity of the veteran's 
disability.

On October 1998 VA medical examination, the veteran reported 
some pain in the right hip and right and left legs due to 
weakness in her left foot, as well as pain and numbness.  The 
neurologic portion of the examination revealed normal 
cerebral, cranial, and cerebellar functioning.  However, the 
veteran could not walk on her toes.  She could walk heel-toe 
with slight disequilibrium.  She had decreased strength in 
the left leg and foot on flexion and extension.  She also had 
some decreased sensation down the anterior left leg and over 
the top of the left foot.  There was decreased left ankle 
Achilles reflex.  The examiner diagnosed peroneal palsy with 
sustained chronic motor disability and mild sensory 
disability with secondary muscular low back pain since the 
early postoperative period.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).

Analysis

The veteran is currently rated 10 percent disabled under Code 
8522, which provides that a zero percent rating is warranted 
where there is only mild incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal).  38 C.F.R. 
§ 4.124a (2001).  Where there is moderate incomplete 
paralysis, a 10 percent rating is contemplated.  A 20 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the musculocutaneous nerve, and where there is 
complete paralysis, with eversion of the foot weakened, a 30 
percent disability rating is appropriate.  Id.  

In this case, a 30 percent rating is not warranted because 
there is no indication that the veteran suffers complete 
paralysis of the left foot.  Id.  However, the Board 
recognizes that the veteran not only suffers left foot and 
leg weakness, pain, numbness, and tingling.  She also suffers 
low back pain, as well as some right hip and right leg pain, 
stemming from her left leg peroneal palsy.  Thus, although 
her left-sided symptomatology might rightly be characterized 
as moderate, the secondary symptoms that she suffers render 
her symptomatology, in the Board's view, severe.  Hence, a 20 
percent evaluation is warranted for the entire appeals 
period.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; 
Gilbert, supra.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2001) whether or not 
raised by the veteran, as required by Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of neurologic disability not 
already contemplated in the currently assigned 20 percent 
rating permitted under the Schedule.


ORDER

An evaluation of 20 percent for left peroneal nerve 
neuropathy and paresthesia is granted.



		
	J.F. GOUGH	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

